STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 15, 2017
               Plaintiff-Appellee,

v                                                                   No. 331817
                                                                    Calhoun Circuit Court
TRON ARIEL ROBINSON,                                                LC No. 2012-000819-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and HOEKSTRA and BOONSTRA, JJ.

PER CURIAM.

         Defendant, Tron Ariel Robinson, was convicted by a jury of first-degree home invasion,
MCL 750.110a(2), the unlawful killing of an animal, MCL 750.50b, possession of a firearm by a
felon, MCL 750.224f, and possession of a firearm during the commission of a felony, MCL
750.227b. Defendant appealed as of right and filed a motion to remand, and this Court granted
defendant’s motion to remand to allow defendant an opportunity to move for resentencing.
People v Robinson, unpublished order of the Court of Appeals, entered July 9, 2013 (Docket No.
313131). After resentencing took place, this Court affirmed defendant’s convictions and
sentences. People v Robinson, unpublished opinion of the Court of Appeals, issued June 10,
2014 (Docket No. 313131). Defendant applied for leave to appeal before the Michigan Supreme
Court, and our Supreme Court reversed in part and remanded this matter for resentencing under
People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015). Resentencing took place a second
time, and defendant appeals again, arguing that resentencing is required for a third time because
the trial court erroneously scored offense variable (OV) 19 at 10 points.1 We disagree.

        OV 19 is to be scored at 25 points if “[t]he offender by his or her conduct threatened the
security of a penal institution or court,” 15 points if “[t]he offender used force or the threat of
force against another person or the property of another person to interfere with, attempt to


1
 Defendant also raised several other arguments in a pro se brief filed pursuant to Administrative
Order 2004-6, Standard 4. However, the scope of this appeal is limited to the resentencing
proceeding only. See People v Jones, 394 Mich. 434, 435-436; 231 NW2d 649 (1975) (“[W]e
hold that the scope of the second appeal is limited by the scope of the remand.”). We therefore
decline to address those additional arguments.


                                                -1-
interfere with, or that results in the interference with the administration of justice or the rendering
of emergency services,” 10 points if “[t]he offender otherwise interfered with or attempted to
interfere with the administration of justice,” or zero points if “[t]he offender did not threaten the
security of a penal institution or court or interfere with or attempt to interfere with the
administration of justice or the rendering of emergency services by force or threat of force.”
MCL 777.49. Defendant argues that OV 19 should have been scored at zero, not 10, points.
However, as he expressly acknowledges in his brief on appeal, the record reflects that defendant
apparently asked a witness to lie about his whereabouts at the time of the home invasion,
traveled to Florida with an accomplice so that they would not “get caught up in anything[,]” and
“didn’t want [the same accomplice] to have contact with the police because [she] was young and
he was afraid [she] would talk[.]” In our view, encouraging witnesses to either lie or refuse to
talk to law enforcement, especially when coupled with fleeing to another state, constitutes
sufficient interference or attempted interference with the administration of justice to score OV 19
at 10 points. See People v Sours, 315 Mich. App. 346, 349; 890 NW2d 401 (2016) (“OV 19 is
generally scored for conduct that constitutes an attempt to avoid being caught and held
accountable for the sentencing offense.”).2 Accordingly, the trial court correctly scored OV 19,
and reversal is not required.3

       Affirmed.

                                                               /s/ Colleen A. O'Brien
                                                               /s/ Joel P. Hoekstra
                                                               /s/ Mark T. Boonstra




2
  See also People v Barbee, 470 Mich. 283, 288; 681 NW2d 348 (2004) (holding that providing a
false name to law enforcement, alone, constitutes sufficient interference or attempted
interference with the administration of justice to score OV 19 at 10 points).
3
   While we choose to address defendant’s argument on its merits, we would note that it is
certainly arguable, as the prosecution claims, that defendant waived this argument by expressly
agreeing to the accuracy of the presentence investigation report and not otherwise challenging
the trial court’s scoring of OV 19 during resentencing. See, e.g., People v Carter, 462 Mich. 206,
219; 612 NW2d 144 (2000) (“In the present case, counsel clearly expressed satisfaction with the
trial court’s decision . . . . This action effected a waiver. Because defendant waived, as opposed
to forfeited, his rights under the rule, there is no ‘error’ to review.”).


                                                 -2-